UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2011 Safe Technologies International, Inc. (Exact name of registrant as specified in its charter) Delaware 000-17746 22-2824492 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 866-297-5070 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Principal Officer Richard P. Sawick has resigned as our Chief Financial Officer effective January 14, 2011 and will be replaced by Adria Coren while we search for a permanent replacement. Ms. Coren has served as Secretary of the Company since 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Safe Technologies International, Inc. By: /s/Christopher L. Kolb Christopher L. Kolb, President Date:January 20, 2011
